 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio Scientific Products CorporationandDistrict 52 of the In-ternational Association of Machinists,AFL-CIOOhio Scientific Products CorporationandClifton L. Hubbard.Cases Nos. 9-CA-2917 and 9-CA-2938.March 5. 1965DECISION AND SUPPLEMENTAL ORDEROn April 2, 1964, the National Labor Relations Board issued itsOrder adopting the findings and conclusions of Trial ExaminerSydney S. Asher, Jr., as contained in his Decision, and the recom-mendations contained therein became the Order of the Board.'The Trial Examiner found,inter alia,that Respondent discrimina-torily discharged Clifton L. Hubbard and William E. Pollard inviolation of Section 8(a) (3) and 8(a) (1) of the National LaborRelations Act, as amended.Respondent was directed to make anoffer of reinstatement to the discriminatees and to make themwhole for any loss of pay suffered by reason of the discriminationagainst them.On July 22, 1964, the Regional Director for Region 9 issueda backpay specification, and Respondent filed an answer on Septem-ber 8, 1964.Upon appropriate notice issued by the RegionalDirector, a hearing was held before Trial Examiner George L.Powell for the purpose of determining the amount of backpaydue the two discriminatees.On December 11, 1964, the TrialExaminer issued his Supplemental Decision, which is attachedhereto, in which he found that the discriminatees were entitledto the following payments: Clifton L. Hubbard, $280 and WilliamE. Pollard, $2,313.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Supplemental Decision and a brief in supportthereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith these cases to a three-member panel [Chairman McCullochand Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in these cases, including the Trial Examiner's Supple-mental Decision, the exceptions and briefs, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.No exceptions had been filed with the Board151 NLRB No. 50. OHIO SCIENTIFIC PRODUCTS CORPORATION461ORDEROn the basis of the Supplemental Decision and the entire recordin these cases, the National Labor Relations Board hereby ordersthat Respondent, its officers, agents, successors, and assigns, shallmake Clifton L. Hubbard and William E. Pollard whole by pay-ment to each of them of the amount set forth in the attached TrialExaminer's Supplemental Decision.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEThis supplemental proceeding was heard by Trial Examiner George L. Powell, inColumbus, Ohio, on September 15, 1964, on a backpay specification of the GeneralCounsel dated July 22, 1964, and answer of Ohio Scientific Products Corporation,herein referred to as Respondent, filed on September 8, 1964.The purpose of theproceeding was to determine the amount of backpay due and owing to two nameddiscriminatees under an order of the Board in the above-captioned matter entered onApril 2, 1964.At the hearing, the parties who appeared as noted above, were affordeda full opportunity to examine and cross-examine witnesses, to introduce evidence, topresent oral argument and to file briefs presenting their respective contentions.Upon a consideration of the entire record in this supplemental proceeding, and theBoard's Order in the same case, issued April 2, 1964, adopting the findings and con-clusions of Trial Examiner Sydney S. Asher, Jr., issued on February 18, 1964, onwhich I take judicial notice, I make the following:FINDINGS AND CONCLUSIONSA. The prior unfair labor practice proceedingOn February 18, 1964, after a hearing, in which all parties were represented bycounsel, which took place on October 21 and 22, 1963, Trial Examiner Sydney S.Asher, Jr., issued his Trial Examiner's Decision finding that the Respondent hadengaged in certain unfair labor practices and had not engaged in other unfair laborpractices and making certain recommendations, as set forth in the Trial Examiner'sDecision.On April 2, 1964, the Board issued its Order adopting the findings and conclusionsof the Trial Examiner as contained in his Decision, and the recommendations con-tained therein became the Order of the Board.'B. The instant proceedingThe LiabilityAs noted above, the instant proceeding is for the purpose of determining the amountof backpay owing and due to two named individuals. These two individuals areClifton L. Hubbard and William E. Pollard.The backpay specification and notice of hearing issued by the General Counsel setsout as follows:1.An appropriate measure of the hours Clifton L. Hubbard would have workedis a 40-hour week during each week of his backpay period.As the answer filed byRespondent does not take issue with this proposition it is adopted as admitted.Theanswer however, does contend that although Hubbard was released on May 31, 1963,he would have worked, in the normal course of his position, only another 4 weeks inJune of 1963 and then been released at the end of June. As the backpay specificationonly claims that Hubbard's backpay period begins on June 1, 1963, and ends onJune 30, 1963, the answer raises no issue to be tried and the backpay specification asit relates to Hubbard is deemed admitted.In computing the backpay for Hubbard, the specification set out that Hubbardwould have worked 160 hours in the backpay period at a rate of $1.75 per hour,iNo exceptions had been filed with the Board. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich was his rate of pay immediately prior to Respondent's unfair labor practices,producing gross backpay of $280. This amount became the net backpay due Hubbardinasmuch as his expenses in seeking employment during the period exceeded theamount of money he earned. The backpay specification shows that to the sum of $280was added interest from July 1, 1963, to June 1, 1964, of 330 days of $15.19 makinga total backpay due Hubbard of $295.19.However, at the hearing, the GeneralCounsel made a motion to correct the $295.19 to $280 plus interest to date of pay-ment.There being no objection to the motion it was granted.Under the circum-stances as noted above I find Respondent obligated to pay Clifton L. Hubbard thesum of $280 plus interest at 6 percent per annum until the date of payment in ordertomake him whole under the Board order. The attached Appendix sets out theabove calculations in detail.2.The backpay specification with respect to William E. Pollard set out that anappropriate measure of the hours of his employment would have been the weeklyaverage hours worked by David Baker and William Baker employed by Respondentduring each week of the backpay period of William E. Pollard. The answer filed byRespondent took no issue with this method of computing the weekly average hoursthat Pollard would have worked had he not been discriminated against and accord-ingly this allegation is deemed admitted to be true.2Respondent attempted to intro-duce evidence, at the hearing, as to the type of jobs performed by employees DavidBaker and William Baker, apparently on the ground that these two employees shouldnot have been used as models in order to measure the appropriate number of hours ofwork Pollard would have worked had he not been fired. The General Counsel2National Labor Relations Board's Rules and Regulations, Series 8, as amended, Sec-tion 102 54readsas follows:SEC. 102.54Answer to specification; no requirement for answer to notice ofhearing issuedwithout backpay specification.(a)Filing andservice ofanswer tospecification.-Therespondent, shall, within15 days from the service of the specification, If any, file an answer thereto ; anoriginaland fourcopies shall be filed with the regional director issuing thespecification,and acopy thereof shall immediately be served on any other respondentjointly liable(b)Contentsof the answer to specification.-Theanswer to the specificationshall be In writing, the original being signed and sworn to by the respondent orby a duly authorized agent with appropriate power of attorney affixed, and shallcontain the post office address of the respondent.The respondent shall specificallyadmit, deny, or explain each and every allegation of the specification, unless therespondent is without knowledge, in which case the respondent shall so state, suchstatement operating as a denial.Denials shall fairly meet the substance of theallegations of the specification denied.When a respondent intends to deny, onlya part of an allegation, the respondent shall specify so much of it as is true andshall deny only the remainder.As to all matters within the knowledge of therespondent, including but not limited to the various factors entering into the com-putation of gross backpay, a general denial shall not suffice.As to such matters,If the respondent disputes either the accuracy of the figures in the specification orthe premises on which they are based, he shall specifically state the basis for hisdisagreement, setting forth in detail his position as to the applicable premises andfurnishing the appropriate supporting figures.(c)Effect of failure to answer or to plead specificallyand in detailto thespec-ification.-Ifthe respondent fails to file any answer to the specification within thetime prescribed by this section, the Board may, either with or without takingevidence in support of the allegations of the specification and without notice to therespondent,find the specification to be true and enter such order as may be ap-propriate.If the respondent files an answer to the specification but fails to denyany allegation of the specification in the manner required by paragraph (b) ofthis section, and the failure so to deny is not adequately explained, such allegationshall be deemed to be admitted to be true, and may be so found by the Board with-out the taking of evidence supporting such allegation, and the respondent shall be'precluded from introducing any evidence controverting said allegation(d)Answer to the notice of hearingissued withoutbackpay specification -Noanswer need be filed by respondent to notice of hearing issued without a specification OHIO SCIENTIFIC PRODUCTS CORPORATION463objected to any evidence on this point inasmuch as the issue had not been raised inthe answer in accordance with the Board's Rules and Regulations,Series 8, asamended, particularly Section 102.54.I sustained his objections.(SeeLocal 138,International Union of Operating Engineers,AFL-CIO etat. (Nassau and SuffolkContractors'Association,Inc.),2-CB-1651,et al.TXD-335-64, issued June 29,1964 [151 NLRB 102] ).As noted in subsection(c) of Section 102.54 of theBoard's Rules and Regulations,if the Respondent filed an answer to the specifi-cation that fails to deny any allegation of the specification and the failure so to denyisnot adequately explained,such allegation shall be deemed to be admitted to betrue and the Respondent shall be precluded from introducing any evidence contro-verting said allegation.Respondent in its answer alleged that Respondent was shutdown during the weekof July 4, 1963,and subsequent thereto certain changes in manufacturing setup weremade in the plant which obviated the need for a "brake operator"which job Pollardhad been filling.It further alleged that no "brake operator"had been hired sincePollard and there was no need in the plant at the time for such an operator and thattherefore Pollard would have been released from employment no later than the weekof July 4, 1963,and that therefore,the backpay specification was in errorThebackpay specification alleged that Pollard's backpay period began on July 1, 1963,and ended on March 24,1964.As the Respondent challenged this and pleaded adifferent date for the termination of the backpay period the duty of the Respondentunder the Board's Rules and Regulations is to carry the burden of proof with respectto the allegation it made in its answer.Respondent's former president and general manager, William R. West, testified ingeneral terms that it was standard policy for Respondent during the slow period eachsummer to reduce its working force.He said that in each year four to five employeeswould be laid off in May or June and would not be rehired until October or the firstpart of November.Evidence was also adduced that seniority was not used in makingthese layoffs but rather the particular jobs not being used would be curtailed.Westtestified,with the aid of payroll records,as to the layoffs of certain employees.Hatfield was laid off on June 28, 1963, Howard was laid off on May 10, 1963,Lambert was laid off on May 31, 1963, Maxwell was laid off on May 31, 1963, andSapp was laid off on May 15, 1963. Casella,who quit on August 9, 1963,was notcounted nor was Marcum who was laid off too early to apply to the summer layoffs.In fact, Pollard took Marcum's job.Respondent adduced no specific evidence tosustain its allegation that Pollard would have been released from employment no laterthan the week of July 4, 1963.But, as noted above,Pollard's layoff on June 28, 1963,was the last layoff made during this so-called slack season.This is substantiated bythe evidence adduced by the Respondent as noted above.As the Board previouslyhas found that Pollard's layoff on June 28, 1963,was made in violation of the Actbecause of Pollard's union activities,I am precluded from deciding,in effect, that thelayoff was made for economic reasons and hence that no backpay would be due him.On cross-examination,West testified from the Respondent's records that some 10new hires were made in July 1963.Only 1 of these 10,W. E. Love who had beenhired in the third week of July as a welder, comes close to Pollard's employee cate-gory.Pollard testified that although he had been hired as a spot welder,he had beenkept on as a brake operator.In addition he had operated a punch press, a drill press,and had hauled tanks.He admitted that he was not a qualified welder.I find there is no direct evidence adduced by the Respondent that Pollard wouldhave been laid off no later than the week of July 4, 1963.Accordingly as theRespondent has not sustained the burden of proving its allegation in its answer it isnecessary to return to the backpay specification to determine the amount of backpayRespondent should pay Pollard, as the remedy for its commission of the unfair laborpractices previously found by the Board.33 SeeN.L.R.B. V. Biscayne Television Corporation,337 F 2d 267(C.A. 5).Similarlyto the instant case.Biscayne,in that case,defended the unfair labor praotice case arguingthat the discharges and demotion were economically justified.However, the Board foundthe changes were made because of union activity of the employees and held thatBiscaynehad thereby violated Section 8(a) (1) and(3) of the ActAs in the instant case, theremedy was to cease and desist from the unfair labor practices,grant reinstatement andpay backpay to the employees involvedThe court sustained the Board'sunfair labor[Footnote continued on following page] 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs an appropriate measure of the hours Pollard would have worked was peggedto the weekly average hours worked by employees David Baker and William Bakerduring each week of the backpay period of Pollard, it is clear that had there been ashutdown of the plant during the week of July 4, 1963, as alleged by Respondent inits answer, this shutdown would be reflected in the weekly average of hours workedby employees Baker.The average hours worked by employees Baker from July 1,1963, until March 24, 1964, the end of the backpay period for Pollard, was set forthinAppendix A of the backpay specification and is reproduced in the attachedAppendix under the heading "Gross Backpay." Pollard's rate of pay immediatelyprior to the Respondent's unfair labor practices was $2.25 per hour and accordinglyhe would have been paid during the backpay period at this rate.Overtime hours werecomputed at 1i/2 times $2.25.His gross backpay interim earnings and net backpayis set forth in the attached Appendix.According to the backpay specification,summarizing the above facts and conclusions, the General Counsel concluded thatthe amount of backpay due William E. Pollard was $2,383.24 which included interest,as required by the Board Order, calculated to June 1, 1964.At the beginning of thehearing the backpay specification was corrected, on the uncontested motion made bythe General Counsel and granted by me, to show the total amount of money duePollard was $2,312.76, plus interest to the date of payment. (Dropping the oddcents, the total is $2,313.)Accordingly as I have found that Respondent has notsustained its burden of proving the allegations in its answer, the backpay specificationisadopted.The amount of money Respondent should pay Pollard to satisfy theprovisions in the remedy of the Board Order in the unfair labor practice case is$2,313, plus interest at 6 percent per annum to date of payment. Such interest to becomputed on the same basis as that used in the backpay specification.SettlementOne last matter remainsOn October 23, 1964, counsel for Respondent, joinedby the business representative of the Charging Party in the case involving Pollard,practice findings, but remanded for reconsideration as to what extent reinstatement andbackpay should have been awarded as a remedy.(N.L.R.B. v. Biscayne,289 F. 2d 338(CA 5).)The court explained,This action was premised on the fact that the Board had recognized that at sometime subsequent to the discriminatory discharges, Biscayne might have altered itswork force for purely economic motives ; le., that even if there had never been anyantiunion discrimination,the employees would eventually have been discharged anddemoted anyway.Our holding was that if upon remand the employer could provethat this was the case, backpay should be awarded only from the date of dischargeand demotion, August 12, 1958, up to the date when the changes would have beenmade for purely economic motives.In the supplemental proceedings before the Board, Biscayne had the burden ofproving that the discharges and demotion would have occurred sometime subsequenttoAugust 12, 1958, for purely economic motives.Cf.National Labor RelationsBoard v. Reed & Prince Mfg. Co., 1cir., 1942, 130 F. 2d 765, 758.The Board heldthat Biscayne failed to carry this burden and issued a supplemental order grantingbackpay from August 12 until the employees became ineligible for backpay by reasonof death, resignation,and refusal to accept reinstatemnt.The Board now petitionsfor enforcement of this supplemental order.We agree that Biscayne failed to sustain its burden of proof on remand andconsequently grant enforcement of the Board's supplemental order.The proofadduced by Biscayne on remand consisted primarily of a relitigation of its conten-tion that the discharges and demotions of August 12, 1958, occurred for economicrather than discriminatory motives.This contention, of course, had already beendecided adversely to Biscayne in the prior Board proceedings and in the prior en-forcement proceedings before this court. It was therefore the law of the case onremand that Biscayne's actions on August 12 stemmed from discriminatory motives.It was incumbent on Biscayne to accept as a datum that the August 12 dischargeswere discriminatory, and to show that nevertheless economically motivated dischargeswould have occurred at some subsequent date. This burden could not be met byshowing that the August 12 discharges themselves were economically motivated.Like the court in that case,I find in this case that the burden of proving economicjustification for discharges by Respondent cannot be met by showing the original termina-tions of employment themselves were economically motivated OHIO SCIENTIFIC PRODUCTS CORPORATION465wrote the Trial Examiner (with copies to the other parties) that Hubbard, togetherwith the Charging Party in Pollard's case and Respondent had reached a "harmonious,amicable understanding and settlement."Copies of a general release from each ofPollard and Hubbard were enclosed.Pollard gave his release in consideration of$1,199.73, and Hubbard gave his for $174.30.Respondent stated, "As far as all parties hereto are concerned, the responsibilitiesof the Respondent . . . have been met, and all parties, including Respondent, aresatisfied."Further Respondent stated, "It is our further feeling that this settlementwould indicate that parties can agree, cooperate, and settle their differences if giventhe opportunity and not hindered by matters and persons not directly involved inthe basic problems." 4The Regional Director of the Board has not approved the above "settlement" andhe is the person referred to above as the one "not directly involved in the basicproblems."Respondent's position on this point shows a basic misunderstanding ofthe role of the Board in these matters and lacks merit.The court cases are too numerous to mention that once an unfair labor practicecase begins, the public interest in the controversy, represented by the Board throughthe General Counsel and his Regional Director, becomes paramount over any privateinterests.It has been held that the Board's remedy is not merely to collect backpaybut rather to effectuate the purposes of the Act.5The Regional Director has considerable discretion in exercising his power andauthority in issuing complaints and approving settlements. In the absence of evi-dence of abuse of this discretion I will not approve the above "settlement" withoutfirst securing the approval of the Regional Director, assuming if necessary that Iwould have such authority.There are so many sound reasons why a RegionalDirector will not approve a given proposed settlement-even though everyone elseinvolved would approve it-that I will not conjecture why the present "settlement"was not approved.But I will toll the running of interest of 6 percent for the money actually paid fromthe time of its payment, and, of course, any money actually paid will be deducted fromthe total found due in this Decision.I call one final matter to the attention of Respondent.There is a period followingthe issuance of this Decision during which Respondent may "comply" with this Deci-sion.I suggest that Respondent explore this area with the Regional Director.FINAL CONCLUSIONSTherefore, upon all the evidence, I find that summarizing the facts and computa-tions set forth above and in the Appendix, the obligation of the Respondent to makewhole the discriminatees pursuant to the Board Order will be discharged by paymentto the discriminatees named below of the amount set forth below opposite theirrespective names.Said sums are each subject to applicable tax deduction requiredby Federal and State law and will bear interest of 6 percent per annum until dateof payment:Clifton L. Hubbard______________________________________ $280.00William E. Pollard______________________________________ 2, 313.00It is recommended that the Board adopt the foregoing findings and conclusions andtake such action in the premises as it deems appropriate.41 hereby reopen the recordand admitinto evidence this letterand its attachmentsas Exhibit TX-1.s See "Short Title and Declaration of Policy of the Act" :It Is the purpose and policy of this Act, in order to promote the full flow ofcommerce, to prescribe the legitimate rights of both employees and employers intheir relations affecting commerce, to provide orderly and peacefulprocedures forpreventing the interference by either with the legitimate rights of the other, toprotect the rights of individual employees in their relations with labororganizationswhose activities affect commerce, to define and proscribe practices on the part oflabor and management which affect commerce and are inimical to the general wel-fare,and to protect the rights of the public in connection with labor disputesaffecting commerce.783-133-66-vol. 151-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXComputation of Gross Backpay,Interim Earnings,and Net Backpay For-(a)William E. PollardCalendarquartersGrossbackpayInterimearningsNet backpay1963-3-------------------------------------------------------1$1,188.000$1,188.00-4-------------------------------------------------------21,278.92$322.25957.001964-1------------------------------------------------------3 1,229.061, 061.17168.00Total-------------------------------------------------------2,313.00.(b)Clifton L.Hubbard1963-2-------------------------------------------------------Total-------------------------------------------------------4 280. 001528 hoursX$2.25=$1,188.2 568.5hours(528 at straight time plus 27 at 1% time)X$2.25=$1,278.92.8546% hours(472 at straight time plus 49Y2 at 1Y2 tirne)X$2.25=$1,229.06.4 160 hours X$1.75=$280.0$280.00280.00Frank Becker Towing Company Detroit Marine TowingL.O.L.CompanyandLocal 299, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,Inc.,.Petitioner.Case No. 7-RC-6210.March 5, 1965DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficers Thomas R. Wilks and Brian S. Ahearn. The HearingOfficers' rulingsmade at the hearing are free from prejudicialerror and are hereby affirmed.Thereafter, the Petitioner andIntervenor filed briefs.Pursuant to the provisions of Section 3(b) of the NationalLabor Relations Act, the National Labor Relations Board has,delegated its powers in connection with this case to a three-member-panel [Members Fanning, Brown and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.''The GreatLakes Tug and Dredge Region Inland Boatmen's Union, Seafarers Inter-nationalUnion of North America, Gulf, Lakesand InlandWaters District, AFL-CIO,.was permitted to interveneat thehearing.151 NLRB No. 52.